     Case 2:12-cv-00601-ROS Document 3931 Filed 07/30/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Shawn Jensen, et al.,                              No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          The parties have submitted a Joint Proposed Schedule for Discovery and Preparation

16   for Trial. (Doc. 3926). In that document the parties request a telephonic conference. At

17   present, however, a telephonic conference is not necessary. The Court will resolve the

18   pending disputes and, should future disputes arise, the parties shall file a joint statement

19   outlining their disagreements.

20          The trial date is firm. Trial will begin on November 1, 2021, and end on November

21   19, 2021. Trial will be at least four days each week. No courtroom has been officially

22   designated but testimony via videoconferencing may be permitted. Counsel must confer

23   and reach agreement on the length of testimony for each witness (i.e., time for direct, cross,

24   and redirect). The parties have agreed to discovery practices to streamline and expedite

25   discovery. (Doc. 3926 at 4). The parties are hereby required to comply with those

26   practices. The Court has no objection to Defendants’ proposed limits on discovery.

27   However, Plaintiffs’ position that such limits are premature is appreciated. Thus, the

28   parties are to confer and agree on reasonable limitations. The parties will be required to
     Case 2:12-cv-00601-ROS Document 3931 Filed 07/30/21 Page 2 of 3



 1   file a statement outlining the agreed upon limitations. Finally, the parties are encouraged
 2   to stipulate to the admissibility of evidence to expedite the completion of trial.
 3           Accordingly,
 4           IT IS ORDERED no later than August 9, 2021, the parties shall file a report setting
 5   forth their proposed limitations on discovery.
 6           IT IS FURTHER ORDERED the parties shall comply with the following
 7   deadlines:
 8           All initial disclosures of anticipated fact witnesses and documents to be used at trial
 9   shall be made no later than September 10, 2021.
10           All expert tours shall be completed no later than October 8, 2021.
11           Plaintiffs shall disclose all their experts’ reports no later than Saturday, October 9,
12   2021.
13           All fact discovery, fact witness depositions, and 30(b)(6) depositions shall be
14   completed no later than October 15, 2021.
15           Defendants shall disclose all their experts’ reports no later than October 22, 2021.
16           Final supplementation of all discovery shall be completed no later than October 25,
17   2021.
18           Depositions of Plaintiffs’ experts shall be completed no later than October 27,
19   2021.
20           Depositions of Defendants’ experts shall be completed no later than October 28,
21   2021.
22           Parties shall exchange all exhibits and deliver them to the Court no later than
23   October 28, 2021.
24           Parties shall file their Joint Proposed Pretrial Order no later than October 29, 2021.
25           Parties shall each file an opening brief, of no more than ten pages, outlining their
26   positions and what they expect to prove at trial no later than October 29, 2021.
27   …
28   …


                                                  -2-
     Case 2:12-cv-00601-ROS Document 3931 Filed 07/30/21 Page 3 of 3



 1        Trial shall commence on November 1, 2021.
 2        Dated this 29th day of July, 2021.
 3
 4
 5                                                   Honorable Roslyn O. Silver
 6                                                   Senior United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
